

116 HR 8137 IH: Accurate Reporting of Smoking Variants Act of 2020
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8137IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Mr. Trone (for himself and Mr. Krishnamoorthi) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to ensure accurate and timely reporting of smoking variants through updating the Federal Health IT Strategic Plan.1.Short titleThis Act may be cited as the Accurate Reporting of Smoking Variants Act of 2020.2.FindingsCongress makes the following findings:(1)The Centers for Disease Control and Prevention has reported 2,807 lung injuries and 68 confirmed deaths from vaping-related injuries.(2)According to the 2019 National Youth Tobacco Survey, over 5 million kids were reported to be currently using electronic nicotine delivery systems (ENDS), or e-cigarettes.(3)Repeated prolonged exposure to aerosols founds in e-cigarettes and vaping devices pose considerable potential risk, the long-term health consequences of which also remain to be determined.3.Ensuring accurate and timely reporting of smoking variants(a)Updating the Federal Health IT Strategic PlanSection 3001(c)(3)(A) of the Public Health Service Act (42 U.S.C. 300jj–11(c)(3)(A)) is amended by adding at the end the following new clause: (ix)Strategies to enable, through the use of electronic health records, the accurate and timely collection and use of information on the use of electronic nicotine delivery systems, vaping, water pipes, and other variations of smoking in the same manner as, through such records, information on smoking is collected and used. .(b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue such regulations as are necessary to carry out the amendment made by subsection (a). 